

116 HR 1057 IH: Supreme Court Ethics Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1057IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Johnson of Georgia (for himself, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Carson of Indiana, Mr. Casten of Illinois, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Cummings, Mr. DeFazio, Mr. DeSaulnier, Mr. Engel, Ms. Eshoo, Mr. Foster, Mr. Grijalva, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Mr. Kennedy, Mr. Khanna, Mr. Kilmer, Mr. Langevin, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Luján, Mr. McGovern, Ms. Moore, Mr. Moulton, Ms. Mucarsel-Powell, Mr. Nadler, Ms. Norton, Mr. Pascrell, Ms. Pingree, Mr. Raskin, Mr. Sarbanes, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Ms. Wasserman Schultz, Mr. Welch, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for a code of conduct for justices and judges of
			 the courts of the United States.
	
 1.Short titleThis Act may be cited as the Supreme Court Ethics Act. 2.Code of conduct (a)In generalChapter 57 of title 28, United States Code, is amended by adding at the end the following:
				
 964.Code of conductNot later than 1 year after the date of the enactment of this section, the Judicial Conference of the United States shall issue a code of conduct, which applies to each justice and judge of the courts of the United States, except that the code of conduct may include provisions that are applicable only to certain categories of judges or justices..
 (b)Technical and conforming amendmentThe table of sections for chapter 57 of title 28, United States Code, is amended by adding after the item related to section 963 the following:
				
					
						964. Code of conduct..
			